Name: 2007/756/EC: Commission Decision of 9 November 2007 adopting a common specification of the national vehicle register provided for under Articles 14(4) and (5) of Directives 96/48/EC and 2001/16/EC (notified under document number C(2007) 5357)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  information technology and data processing;  technology and technical regulations;  information and information processing;  European construction
 Date Published: 2007-11-23

 23.11.2007 EN Official Journal of the European Union L 305/30 COMMISSION DECISION of 9 November 2007 adopting a common specification of the national vehicle register provided for under Articles 14(4) and (5) of Directives 96/48/EC and 2001/16/EC (notified under document number C(2007) 5357) (2007/756/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (1), and in particular Articles 14(4) and (5) thereof, Having regard to Directive 2001/16/EC of 19 March 2001 of the European Parliament and of the Council on the interoperability of the trans-European conventional rail system (2), and in particular Articles 14(4) and (5) thereof, Whereas: (1) Where Member States authorise the placing in service of rolling stock, they have to ensure that an identification code is assigned to each individual vehicle. This code should then be entered in a national vehicle register (hereafter NVR). This register must be accessible for consultation by authorised representatives from competent authorities and stakeholders. The different national registers should be consistent as regards data contents and data formatting. This requires their establishment on the basis of common operational and technical specifications. (2) The common specifications for the NVR should be adopted on the basis of the draft specification prepared by the European Railway Agency (hereafter the Agency). These draft specifications should include in particular the definition of: the content, the functional and technical architecture, the data format, the operating modes, including rules for data input and consultation. (3) This Decision has been prepared on the basis of the recommendation of the Agency No ERA/REC/INT/01-2006 dated 28 July 2006. The NVR of a Member State should contain all vehicles authorised in that Member State. However freight wagons and passenger cars should be only registered in the NVR of the Member State where they are first placed in service. (4) A standard form should be used for purposes of vehicles registration, confirmation of registration, alteration of registration item(s) and confirmation of the change(s). (5) Each Member State should establish a computer-based NVR. All NVRs should be linked to a central Virtual Vehicle Register (hereafter VVR) managed by the Agency in order to establish the register of documents on interoperability provided for Article 19 of Regulation (EC) No 881/2004 (3). The VVR should allow users to search all NVRs through a single portal and enable exchange of data between national NVRs. However, for technical reasons, the link to the VVR cannot be set up immediately. Therefore, Member States should only be required to connect their NVRs to the central VVR once the effective functioning of the VVR has been demonstrated. To this end, the Agency will carry out a pilot project. (6) According to item No 8 of the minutes of the meeting No 40 of the Regulatory Committee established under Article 21 of Directive 2001/16/EC, all existing vehicles should be registered in the NVR of the Member State where they were formerly registered. The transfer of data should take into account an adequate transition period and data availability. (7) In accordance with Article 14(4)(b) of Directive 96/48/EC and Article 14(4)(b) of Directive 2001/16/EC, the NVR should be kept and updated by a body independent of any railway undertaking. Member States should inform the Commission and the other Member States of the body which they have designated for this purpose, inter alia, in order to facilitate the exchange of information between these bodies. (8) Some Member States have an extensive 1 520 mm gauge network operating a fleet of wagons that is common to the Commonwealth of Independent States (CIS) countries. This has resulted in a common registration system that is an important element of the interoperability and safety of this 1 520 mm network. This specific situation should be recognized and specific rules established to avoid lack of consistency in the EU- and CIS-related obligations for the same vehicle. (9) The rules laid down in Annex P of the TSI on traffic operations and management are applicable with regard to the numbering system of vehicles for the purpose of registration in the NVR. The Agency will develop a guide for the harmonised application of these rules. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 21 of Directive 96/48/EC, HAS ADOPTED THIS DECISION: Article 1 The common specifications of the National Vehicle Register in accordance with Article 14(5) of Directive 96/48/EC and Article 14(5) of Directive 2001/16/EC, as set out in the Annex, are hereby adopted. Article 2 When registering vehicles after the entry into force of this Decision, Member States shall use the common specifications laid down in the Annex. Article 3 Member States shall register existing vehicles as provided for in section 4 of the Annex. Article 4 1. In accordance with Article 14(4)(b) of Directive 96/48/EC and Article 14(4)(b) of Directive 2001/16/EC, Member States shall designate a national body which shall be responsible for the keeping and updating of the National Vehicle Register. This body can be the National Safety Authority of the Member State concerned. Member States shall ensure that these bodies cooperate and share information in order to ensure that data changes are communicated in a timely manner. 2. Member States shall inform the Commission and the other Member States, within one year of the entry into force of this decision, of the body designated in accordance with paragraph 1. Article 5 1. Rolling stock placed in service for the first time in Estonia, Latvia or Lithuania and intended to be used outside the European Union as part of common 1 520 mm rail system wagons fleet shall be registered in both the NVR and the Information Database of the Council of Railway Transport of the Commonwealth of Independent States. In this case, the 8-digit numbering system may be applied instead of the numbering system specified in the Annex. 2. Rolling stock placed in service for the first time in a third country and intended to be used inside the European Union as part of the common 1 520 mm rail system wagons fleet shall not be registered in the NVR. However, in conformity with article 14(4) of Directive 2001/16/EC, it must be possible to retrieve information listed in Article 14(5)(c), (d) and (e) from the Information Database of the CIS Council of Railway Transport. Article 6 This Decision is addressed to the Member States. Done at Brussels, 9 November 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 235, 17.9.1996, p. 6. Directive as last amended by Commission Directive 2007/32/EC (OJ L 141, 2.6.2007, p. 63). (2) OJ L 110, 20.4.2001, p. 1. Directive as last amended by Commission Directive 2007/32/EC). (3) OJ L 164, 30.4.2004, p. 1, as corrected by OJ L 220, 21.6.2004, p. 3. ANNEX 1. DATA The following list presents the proposed data format of the NVR. The item numbering follows the logic of the proposed standard registration form in Appendix 4. In addition, field(s) for comments may be added such as identification of vehicles under investigation (see Section 3.4). 1. European Vehicle Number Compulsory Content Numeric identification code as defined in Annex P of the TSI on traffic operation and management (hereafter OPE TSI) (1). Format 1.1. Number 12 digit (2) 1.2. Previous number (if applicable, for renumbered vehicle) 12 digit (2) 2. Member State and NSA Compulsory Content Identification of the Member State and NSA where the vehicle has been authorised. For vehicles coming from a third country, the MS where it was authorised. Format 2.1. Member State numeric code as defined in Annex P of OPE TSI a 2-digit code 2.2. Name of the NSA Text 3. Manufacturing year Compulsory Content The year in which the vehicle left the factory. Format 3. Manufacturing year YYYY 4. EC reference Compulsory Content References to the EC declaration of verification and the issuing body (the contracting entity). Format 4.1. Date of the declaration Date 4.2. EC reference Text 4.3. Name of the issuing body (contracting entity) Text 4.4. Registered business number Text 4.5. Address of the organisation, street and number Text 4.6. Town Text 4.7. Country code ISO 4.8. Postcode Alphanumeric code 5. Reference to the Register of Rolling Stock Compulsory Content Reference to the entity in charge of the register of RS (3). Format 5.1. Entity in charge of the register Text 5.2. Address of the entity, street and number Text 5.3. Town Text 5.4. Country code ISO 5.5. Postcode Alphanumeric code 5.6. E-mail address E-mail 5.7. Reference allowing the retrieval of the relevant technical data of the Rolling Stock register Alphanumeric code 6. Restrictions Compulsory Content Any restrictions on how the vehicle may be used. Format 6.1. Coded restricitons (see Appendix 1) Code 6.2. Non-coded restrictions Text 7. Owner Optional Content Identification of the owner of the vehicle. Format 7.1. Name of the organisation Text 7.2. Registered business number Text 7.3. Address of the organisation, street and number Text 7.4. Town Text 7.5. Country code ISO 7.6. Postcode Alphanumeric code 8. Keeper Compulsory Content Identification of the keeper of the vehicle. Format 8.1. Name of the organisation Text 8.2. Registered business number Text 8.3. Address of the organisation, street and number Text 8.4. Town Text 8.5. Country code ISO 8.6. Postcode Alphanumeric code 8.7. VKM  optional Alphanumeric code 9. Entity in charge of maintenance Compulsory Content Reference to the entity in charge of the maintenance (4). Format 9.1. Entity in charge of the maintenance Text 9.2. Address of the entity, street and number Text 9.3. Town Text 9.4. Country code ISO 9.5. Postcode Alphanumeric code 9.6. E-mail address E-mail 10. Withdrawal Compulsory when applicable Content Date of official scrapping and/or other disposal arrangement and the code for the withdrawal mode. Format 10.1. Mode of disposal (see Appendix 3) 2-digit code 10.2. Withdrawal date Date 11. MS where the vehicle is authorised Compulsory Content List of the MS where the vehicle is authorised. Format 11. Member State numeric code as defined in Annex P.4 of OPE TSI List 12. Authorisation number Compulsory Content Harmonised authorisation number for placing in service, generated by NSA. Format 12. Authorisation number Alphanumeric code based on EIN, see Appendix 2. 13. Authorisation of placing in service Compulsory Content Date of authorisation for placing in service (5) of the vehicle and its validity. Format 13.1. Date of the authorisation Date (YYYYMMDD) 13.2. Authorisation valid until Date (included) 13.3. Suspension of authorisation Yes/No 2. ARCHITECTURE 2.1. Links with other registers Several registers are being set up as a consequence of the new EU regulatory regime. The table below summarises which registers and databases might have links with the NVR when they are implemented. Register or Databases Entity responsible for Other entities having access to NVR (Interoperability Directives) RE (6)/NSA Other NSA/RE/RU/IM/IB/RB/Keeper/Owner/ERA/OTIF RRS (Interoperability Directives) To be decided by Member States RU/IM/NSA/ERA/OTIF/Keeper/Workshops RSRD (TAF TSI & SEDP) Keeper RU/IM/NSA/ERA/Keeper/Workshops WIMO (TAF TSI & SEDP) Not yet decided RU/IM/NSA/ERA/Keeper/Workshops/User Railway rolling stock registry (7) (Cape Town Convention) Registrar Public OTIF register (COTIF 99  ATMF) OTIF Competent Authorities/RU/IM/IB/RB/Keeper/Owner/ERA/OTIF Sec. It is not possible to wait for the development of all registers for implementing the NVR. Therefore the specification of the NVR must allow for later interfacing with the other registers. To this end:  RRS: reference is made to this in the NVR, by mentioning the entity responsible for the RRS. The key for linking both registers shall be item No 5.7,  RSRD: this includes some administrative items of the NVR. Under specification within the TAF TSI SEDP. The SEDP shall take account of the NVR specification,  WIMO: this includes data from RSRD and maintenance data. No link with the NVR is foreseen,  VKMR: this should be managed by ERA and OTIF in cooperation (ERA for the EU and OTIF for all non-EU OTIF Member States). The keeper is recorded in the NVR. The TSI OPE specifies other global central registers (such as vehicle type codes, interoperability codes, country codes, etc.) that should be managed by a central body resulting from a cooperation of ERA and OTIF,  railway rolling stock registry (Cape Town Convention): this is a registration of financial information related to mobile equipment. This register may be developed as a result of the Diplomatic conference to be held in February 2007. There is a possible link because the UNIDROIT register needs information on the vehicle number and owner. The key for linking both registers shall be the EVN,  OTIF register: the OTIF register will be specified taking account of this Decision and the other EU registers. The definition of the architecture of the whole system, as well as the links between the NVR and the other registers, will be specified in such a way so as to allow retrieval of the requested information when necessary. 2.2. The EU global NVR architecture The NVR registers shall be implemented by means of a decentralised solution. The objective is to implement a search engine on distributed data, using a common software application, which allows Users to retrieve data from all the Local Registers (LR) in the Member States. NVR data is stored at national level and will be accessible by using a web-based application (with its own web address). The European Centralised Virtual Vehicle Register (EC VVR) is composed of two subsystems:  the Virtual Vehicle Register (VVR), which is the central search engine in ERA,  the National Vehicle Register(s) (NVR), which are the LR in the MS, Figure 1 EC-VVR architecture This architecture is based on two complementary subsystems that enable searches on data which are stored locally in all MS and consists of:  establishing computerised registers at the national level and opening them to cross-consultation,  replacing paper registers by computerised records. This will allow the MS to manage and share information with other MS,  allowing connections between the NVRs and the VVR, using common standards and terminology. The main principles of this architecture are:  all NVRs will become part of the computer-based network system,  all MS when accessing the system will view the common data,  double registration of data and the related possible errors will be avoided once the VVR has been established,  up-to-date data. This architecture will be implemented through the following steps:  adoption of this Decision,  implementation of a pilot project by the Agency, including the VVR with at least three Member States NVRs connected to it, including a successful connection of an existing NVR using a translation engine,  evaluation of the pilot project and, where appropriate, updating of this decision,  publication by the Agency of the specification to be used by Member States to connect their NVRs with the central VVR,  as a last step, by a separate decision and following an evaluation of the pilot project, the connection of all national NVRs to the central VVR. 3. OPERATING MODE 3.1. The use of the NVR The NVR shall be used with the following purposes:  record of authorisation,  record of the EVN allocated to vehicles,  looking for Europe-wide, brief information related to a particular vehicle,  follow up legal aspects like obligations and juridical information,  information for inspections mainly related to safety and maintenance,  enable contact with the owner and keeper,  cross-check some safety requirements before issuing Safety Certificate,  follow up a particular vehicle. 3.2. Application forms 3.2.1. Application for registration The form to be used is in Appendix 4. The entity applying for a vehicle registration ticks in the box corresponding to New registration. It then fills in the first part of the form with all the necessary information from item 2 to item 9 & item 11 and then forwards it to the:  RE of the MS where registration is sought,  RE of the first MS where it intends to operate for a vehicle coming from a third country. 3.2.2. Registering a vehicle and issuing a European Vehicle Number. In the case of first registration, the RE concerned issues the European Vehicle number. It is possible to have an individual registration form per vehicle or a single form for a whole set of vehicles of the same series or order attached with a list of the vehicle numbers. The RE shall take reasonable steps to ensure the accuracy of the data it enters in the NVR. To this end the RE can request information from other REs, in particular when the entity applying for registration in a Member State is not established in that Member State. 3.2.3. Changing one or more registration item(s) The entity applying for a change of its vehicle registration item(s):  ticks in the box corresponding to Modification,  fills in the actual EVN (item No 0),  ticks in the box related to the modified item(s),  indicates the new content of the modified item(s), and then forwards the form to the RE of any Member State where the vehicle is registered. The use of the standard form might not be sufficient for certain cases. If necessary, the RE concerned may, therefore use additional documents, either paper or electronic. Should a keeper change, it is the responsibility of the keeper currently registered to notify the RE and the RE has to notify the new keeper of the change of registration. The former keeper is only removed from the NVR and relieved of his responsibilities when the new keeper has acknowleged the acceptance of keeper status. Should an owner change, it is the responsibility of the owner currently registered to notify the RE. Then the former owner will be removed from the NVR. The new owner may request his details to be entered into the NVR. Following the registration of changes, the NSA may deliver a new authorisation number and in some cases a new EVN. 3.2.4. Withdrawal of registration The entity applying for a withdrawal of registration ticks in the box corresponding to Withdrawal. It then fills in the item No 10 and forwards it to the RE of any Member State where the vehicle is registered. The RE delivers the withdrawal registration by filling in the date of withdrawal and acknowledging the withdrawal to the said entity. 3.2.5. Authorisation in several Member States When a vehicle already authorised and registered in one Member State is authorised in another Member State, it needs to be registered in the NVR of the latter Member State. However, in this case, only data related to Items 1, 2, 6, 11, 12 and 13 have to be recorded, as these data only relate to the latter Member State. As long as the VVR and the link with all NVRs are not fully operational, the Registration Entities concerned shall exchange information in order to ensure that data relating to the same vehicle is consistent. Freight wagons and passenger cars are only registered in the NVR of the Member State where they are first placed in service. 3.3. Access rights The access rights to data of a NVR from a given MS XX are listed in the table below, in which the access codes are defined as follows: Access code Type of access 0. No access 1. Restricted consultation (conditions in column Read rights) 2. Unrestricted consultation 3. Restricted consultation and updating 4. Unrestricted consultation and updating Each RE shall have full access and update rights only for the data in its own database. Therefore, the access coding is shown as 3. Entity Definition Read rights Update rights Item No 7 All other items RE/NSAXX Registration Entity/NSA in MS XX All data All data 4 4 Other NSA/REs Other NSAs and/or other Registration Entities. All data None 2 2 ERA European Railway Agency All data None 2 2 Keepers Vehicle Keeper All data of vehicles for which he is keeper None 1 1 Fleet managers Managing vehicles as appointed by the Keeper Vehicles for which he has been appointed by the keeper None 1 1 Owners Owner of the vehicle All data of vehicles for which he is owner None 1 1 RUs Train Operator All data based on vehicle number None 0 1 IMs Infrastructure Manager All data based on vehicle number None 0 1 IBs and RBs Checking and auditing bodies notified by MS All data for vehicles being checked or audited None 2 2 Other legitimate users All casual users recognised by NSA or ERA To define occasional, duration could be limited None 0 1 3.4. Historical records All data in the NVR must be retained for 10 years from the date a vehicle is withdrawn and de-registered. As a minimum, for the first three years data must be available online. After three years data may be kept either electronically, in paper form or any other archival system. If at any time during the 10-year period an investigation involving a vehicle or vehicles is started, data relating to these vehicles must be retained beyond the 10-year period if so required. Any changes in the NVR should be recorded. The management of the historical changes could be solved by IT technical functions. 4. EXISTING VEHICLES 4.1. Considered data content Each of the 13 retained items have been considered in order to specify which of them are compulsory and which are not. 4.1.1. Item No 1  European Vehicle Number (Compulsory) a) Case of vehicles already numbered with a 12-digit identification Countries where there is a unique country code: the vehicles should keep their current number. The 12-digit number should be registered as such without any modification. Countries where there are both a main country code and a specific code allocated formerly:  Germany with the main country code 80 and the specific code 68 for AAE (Ahaus AlstÃ ¤tter Eisenbahn),  Switzerland with the main country code 85 and the specific code 63 for BLS (Bern-LÃ ¶tschberg-Simplon Eisenbahn),  Italy with the main country code 83 and the specific code 64 for FNME (Ferrovie Nord Milano Esercizio),  Hungary with the main country code 55 and the specific code 43 for GySEV/ROeEE (GyÃ r-Sopron-Ebenfurti VasÃ ºt RÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g/Raab-Ã denburg-Ebenfurter Eisenbahn). The vehicles should keep their current number. The 12-digit number should be registered as such without any modification (8). The IT system has to consider both codes (main country code and specific code) as related to the same country. b) Case of vehicles used in international traffic without a 12-digit identification A two-step procedure should apply:  to allocate in the NVR a 12-digit number (according to OPE TSI) that shall be defined according to the vehicles characteristics. The IT system should link this registered number to the current vehicle number,  to physically apply the 12-digit number to the vehicle itself within a period of six years, c) Case of vehicles used in domestic traffic without a 12-digit identification The above mentioned procedure might apply for vehicles used solely in domestic traffic on a voluntary basis. 4.1.2. Item No 2  Member State and NSA (compulsory) The item Member State must always refer to the MS where the vehicle is being registered in its NVR. The item NSA refers to the entity which has delivered the authorisation of placing the vehicle in service. 4.1.3. Item No 3  Manufacturing Year Where the manufacturing year is not known precisely the approximate year should be entered. 4.1.4. Item No 4  EC Reference Normally such a reference does not exist for existing vehicles except with a handful of HS RS. To be recorded only if available. 4.1.5. Item No 5  Reference to the RRS To be recorded only if available. 4.1.6. Item No 6  Restrictions To be recorded only if available. 4.1.7. Item No 7  Owner To be recorded only if available and/or required. 4.1.8. Item No 8  Keeper (compulsory) Normally available and compulsory. 4.1.9. Item No 9  Entity in charge of maintenance This item is compulsory. 4.1.10. Item No 10  Withdrawal Applicable as such. 4.1.11. Item No 11  MS where the Vehicle is authorised Normally RIV wagons, RIC coaches and vehicles under bilateral or multilateral agreements are registered as such. If this information is available it should be recorded accordingly. 4.1.12. Item No 12  Authorisation number To be recorded only if available. 4.1.13. Item No 13  Placing in service (compulsory) Where the date of placing into service is not known precisely, the approximate year should be entered. 4.2. Procedure The entity which was previously responsible for vehicle registration should make all information available to the NSA or RE of the country where it is located. Existing freight wagons and passenger cars should only be registered in the NVR of the Member State where the former registration entity was located. If an existing vehicle had been authorised in several Member States, the RE which registers this vehicle shall send the relevant data to the REs of the other Member States concerned. The NSA or RE takes over the information in its NVR. The NSA or RE informs all the involved parties when the information transfer is completed. At least the following entities should be informed:  the entity previously responsible for vehicle registration,  the keeper,  ERA. 4.3. Transition period 4.3.1. Making registration information available to NSA The former registering entity responsible for vehicle registration should make all required information available according to an agreement between itself and the RE. The data transfer should be done at least within 12 months following the Commissions decision. If possible electronic format should be used. 4.3.2. Vehicles used in international traffic The RE of each MS should take these vehicles into its NVR within two years, at the latest, after the Commissions decision. See also 4.1.1 (b) 4.3.3. Vehicles used in domestic traffic The RE of each MS should take these vehicles into its NVR within three years, at the latest, after the Commissions decision. (1) On 11 August 2006, the Commission adopted Decision 2006/920/EC concerning the technical specification of interoperability relating to the subsystem Traffic Operation and Management of the trans-European conventional rail system (notified on 14 August 2006). The corresponding TSI for High-Speed is expected to be adopted in 2007 and uses the same numbering system. (2) According to Article 5.1 of this Decision, the 8-digit numbering system of the Council of Railway Transport of the Commonwealth of Independent States might also apply. (3) The registers provided for in Article 22a of Directive 96/48/EC and Article 24 of Directive 2001/16/EC. (4) This entity can be the Railway Undertaking using the vehicle, a subcontractor to it, or the keeper. (5) Authorisation delivered in accordance with Article 14 of Directive 96/48/EC or Directive 2001/16/EC. (6) The registration entity (hereafter RE) is the entity designated by each Member State, in accordance with Article 14(4)(b) of Directive 96/48/EC and Article 14(4)(b) of Directive 2001/16/EC, for keeping and updating the NVR. (7) As provided for in the Draft Protocol to the convention on international interests in mobile equipment on matters specific to railway rolling stock. (8) However any new vehicles placed in service for AAE, BLS, FNME and GySEV/ROeEE should be given the standard country code. Appendix 1 RESTRICTIONS CODING 1. PRINCIPLES Restrictions (technical characteristics) already recorded in other Registers to which access is given to NSAs do not need to be repeated in the NVR. Acceptance in cross-border traffic is based on:  the information coded in the vehicle number,  the alphabetical coding,  and the vehicle marking. Therefore such information does not need to be repeated in the NVR. 2. STRUCTURE The codes structured for three levels:  1st level: Category of restriction,  2nd level: Type of restriction,  3rd level: Value or specification. Restriction coding Cat Type Value Name 1 Technical restriction related to construction 1 Numeric (3) Minimum curve radius in meters 2  Track circuit restrictions 3 Numeric (3) Speed restrictions in Km/h (Marked on wagons and coaches but not marked on locos) 2 Geographical restriction 1 Alphanumeric (3) Kinematic gauge (coding WAG TSI annex C) 2 Coded list Wheelset gauge 1 Variable gauge 1435/1520 2 Variable gauge 1435/1668 3  No CCS on board 4  ERTMS A on board 5 Numeric (3) B System on board (1) 3 Environmental restrictions 1 Coded list Climatic zone EN50125/1999 1 T1 2 T2 3 T3 4 Restrictions on use included in the authorisation certificate 1  Time based 2  Condition based (distance travelled, wear, etc.) (1) If the vehicle is equipped with more than one B system, an individual code for each system shall be indicated. The numeric code is composed of three characters where:  1xx is used for a vehicle equipped with a signalling system  2xx is used for a vehicle equipped with radio  Xx corresponds to the numerical coding of Annex B to the CCS TSI Appendix 2 STRUCTURE AND CONTENT OF THE EIN Code for the harmonised numbering system, called European Identification Number (EIN), for Safety Certificates and other documents Example: I T 5 1 2 0 0 6 0 0 0 5 Country code (2 letters) Type of document (2 digits) Issue year (4 digits) Counter (4 digits) Field 1 Field 2 Field 3 Field 4 FIELD 1  COUNTRY CODE (2 LETTERS) The codes are those officially published and updated on the European website in the Interinstitutional style guide (http://publications.eu.int/code/en/en-5000600.htm) State Code Austria AT Belgium BE Bulgaria BG Cyprus CY Czech Republic CZ Denmark DK Estonia EE Finland FI France FR Germany DE Greece EL Hungary HU Iceland IS Ireland IE Italy IT Latvia LV Liechtenstein LI Lithuania LT Luxembourg LU Norway NO Malta MT Netherlands NL Poland PL Portugal PT Romania RO Slovak Republic SK Slovenia SI Spain ES Sweden SE Switzerland CH United Kingdom UK The code for multinational safety authorities should be composed in the same way. Currently there is only one authority: the Channel Tunnel Safety Authority. It is proposed to use the following code: Multinational safety authority Code Channel Tunnel Safety Authority CT FIELD 2  TYPE OF DOCUMENT (2 DIGIT NUMBER) Two digits allow identifying the type of document:  the first digit identifies the general classification of the document,  the second digit specifies the subtype of document. With the need for other codes this numbering system can be extended. The following is the proposed list of known, possible combinations of two digit numbers extended with the proposal for authorisation for placing in service of vehicles: Number combination for field 2 Document Type Subtype of document [0 1] Licences Licences for RUs [0 x] Licences Others [1 1] Safety Certificate Part A [1 2] Safety Certificate Part B [1 x] Safety Certificate Others [2 1] Safety Authorisation Part A [2 2] Safety Authorisation Part B [2 x] Safety Authorisation Others [3 x] reserved e.g. maintenance for rolling stock, for infrastructure or others [4 x] reserved for Notified Bodies e.g. different kinds of Notified Bodies [5 1] and [5 5] (1) Authorisation for placing in service Tractive rolling stock [5 2] and [5 6] (1) Authorisation for placing in service Hauled passenger vehicles [5 3] and [5 7] (1) Authorisation for placing in service Wagons [5 4] and [5 8] (1) Authorisation for placing in service Special vehicles [6 x] ¦ [9 x] Reserved (4 document types) Reserved (10 subtypes each) FIELD 3  ISSUE YEAR (4 DIGIT NUMBER) This field indicates the year (in the specified format yyyy, i.e. 4 digits) in which the authorisation has been issued. FIELD 4  COUNTER The counter shall be a progressive number to be incremented by one unit each time a document is issued, regardless if it is a new, renewed or updated/amended authorisation. Even in the case when a certificate is revoked or an authorisation is suspended, the number to which it refers cannot be used again. Every year the counter shall restart from zero. (1) If the 4 digits foreseen for field 4 Counter is fully used within a year, the first two digits of field 2 will move respectively from:  [5 1] to [5 5] for tractive rolling stock,  [5 2] to [5 6] for hauled passenger vehicles,  [5 3] to [5 7] for wagons,  [5 4] to [5 8] for special vehicles. Appendix 3 WITHDRAWAL CODING Code Withdrawal mode Description 00 None The vehicle has a valid registration. 10 Registration suspended No reason specified The vehicles registration is suspended at the request of the owner or keeper or by a decision of the NSA or RE. 11 Registration suspended The vehicle is destined for storage in working order as an inactive or strategic reserve. 20 Registration transferred The vehicle is known to be re-registered under a different number or by a different NVR, for continued use on (a whole or part of the) European railway network. 30 De-registered No reason specified The vehicles registration for operating on the European railway network has ended without known re-registration. 31 De-registered The vehicle is destined for continued use as a rail vehicle, outside the European railway network. 32 De-registered The vehicle is destined for the recovery of major interoperable constituents/modules/spares or major rebuilding. 33 De-registered The vehicle is destined for scrapping and disposal of materials (including major spares) for recycling. 34 De-registered The vehicle is destined as historic preserved rolling stock for operation on a segregated network, or for static display, outside the European railway network. Use of codes  If the reason for withdrawal is not specified, codes 10, 20 & 30 shall be used to indicate the change of registration status,  If the reason for withdrawal is available: codes 11; 31; 32; 33 & 34 are options available within the NVR database. These codes are based solely on information provided by the keeper or owner to the RE. Registration issues  A vehicle with registration suspended or de-registered may not operate on the European railway network under the recorded registration,  A reactivation of a registration shall require a re-authorisation by the NSA, under conditions related to the cause or reason for the suspension and de-registration,  A transfer of registration takes place within the framework set by EU-Directives for vehicle approval and authorisation for putting into service. Appendix 4 STANDARD FORM FOR REGISTRATION Appendix 5 GLOSSARY Abbreviation Definition CCS Control Command System CIS Commonwealth of Independent States COTIF Convention concerning International Carriage by Rail CR Conventional Rail (System) DB Database EC European Commission EC VVR European Centralized Virtual Vehicle Register EIN European Identification Number EN European Standard (Euro Norm) EVN European vehicle number ERA European Railway Agency, also referred to as the Agency ERTMS European Rail Traffic Management System EU European Union HS High speed (System) IB Investigating Body ISO International Organization for Standardization IM Infrastructure Manager INF Infrastructure IT Information Technology LR Local Register MS Member State of the European Union NoBo Notified Body NSA National Safety Authority NVR National Vehicle Register OPE (TSI) Traffic Operation and management (TSI) OTIF Intergovernmental Organisation for International Carriage by Rail RE Registration Entity, e.g. the body responsible for keeping and updating the NVR RB Regulatory Body RIC Regulations governing the reciprocal use of carriages and brake vans in international traffic RIV Regulations concerning the reciprocal use of wagons in international traffic RS or RST Rolling Stock RSRD (TAF) Rolling Stock Reference Database (TAF) RU Railway Undertaking SEDP (TAF) Strategic European Deployment Plan (TAF) TAF (TSI) Telematic Application for Freight (TSI) TSI Technical Specification for Interoperability VKM Vehicle Keeper Marking VKMR Vehicle Keeper Marking Register VVR Virtual Vehicle Register WAG (TSI) Wagon (TSI) WIMO (TAF) Wagon and Intermodal Operational Database (TAF)